Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Rf1 to Rf4 in formulae A-1 and A-2 is confusing because it refers to hydrogen and carbonyl which are not fluorinated as well as fluorinated (F) species fluorine and trifluoromethyl. Rf is conventionally used to represent only fluorinated species.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aqad et al. 20190155152.
Aqad et al. 20190155152 teaches the photoresist combining of polymer (P1 and one of the PAGs below) (see table 5 [0122-0127]).

    PNG
    media_image1.png
    510
    463
    media_image1.png
    Greyscale

Useful PAGs are bounded by formula (I), 

    PNG
    media_image2.png
    139
    145
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    220
    204
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    74
    191
    media_image4.png
    Greyscale

where  "I" represents iodine; V is OR1 or C(═O)OR1, wherein R1 is independently H or a substituted or unsubstituted C1-30 hydrocarbyl group optionally comprising 1 to 5 heteroatoms selected from O, S, N, P, and F, and optionally comprising an acid-cleavable group, a polymerizable group, or a combination thereof; W is a single bond or a group selected from 
-(C═O)O-, -O(C═O)-, -O(SO2)-, -(SO2)O-, -NH(SO2)-, -(SO2)NH-, -NH(CO)-, -(CO)NH-, 
-SO2-, and -SO-; m is an integer of 0 or greater; n is an integer of 0 or greater; L is a single bond, a group selected from an unsubstituted C1-20 alkylene group, an unsubstituted C1-20 heteroalkylene group, a substituted or unsubstituted C3-20 cycloalkylene group, and a substituted or unsubstituted C3-20 heterocycloalkylene group, a substituted or unsubstituted C6-20 arylene group, and a substituted or unsubstituted C7-20 aralkylene group, or a group having formula _(CH2)n1_(CR2R3)n2_, wherein R2 and R3 are selected from hydrogen and fluorine, provided that at least one of R2 and R3 in each _(CR2R3)_ is fluorine, n1 is an integer of 0 to 10, and n2 is an integer of 1 to 10;  represents a monocyclic or polycyclic unsubstituted or substituted C6-30 arylene group or a monocyclic or polycyclic unsubstituted or substituted C3-30 heteroarylene group, wherein each "*" indicates a point of attachment to a neighboring group or atom;  G+ has formula (II): wherein, in formula (II): X is S or I, each Rc is unsubstituted or substituted, halogenated or non-halogenated and is independently a C1-30 alkyl group; a polycyclic or monocyclic C3-30 cycloalkyl group; a polycyclic or monocyclic C4-30 aryl group, wherein when X is S, one of the Rc is optionally attached to one adjacent Rc to form a ring, and the photoacid generator compound having formula (I) comprises at least two iodine atoms, and wherein when X is I, n is an integer of 1 or greater, wherein when X is S, n is an integer of 0 or greater, provided the photoacid generator having formula (I) comprises at least two iodine atoms, z is 2 or 3, wherein when X is I, z is 2, or when X is S, z is 3; and Y is SO3, CO2, NHSO3, or O [0046-0062].  The effect of adding an iodine atom to the PAG is discussed at [0122-0123]. The coating, exposure to EUV or e-beam, and development is disclosed [0103-0108]. 
	It would have been obvious to one skilled in the art to modify the compositions of Aqad et al. 20190155152 by using PAGs similar to PAGs 1-4 but where the -(C═O)O- linkage is replaced with  -(CO)NH- based upon the disclosed equivalence at [0046-0048] with a reasonable expectation of forming a useful photoresist. Further it would have been obvious to use the resulting compositions in patterning processes disclosed using EUV or e-beam exposure based upon the disclosure at [0103-0108] with a reasonable expectation of forming a useful resist pattern.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20180267402, in view of Aqad et al. 20190155152 and Yamamoto et al. 20120076996.




Hatakeyama et al. 20180267402 teaches sulfonium or iodonium salts having anions bounded by formulae A-1 or A-2 (reproduced below).

    PNG
    media_image5.png
    96
    271
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    84
    259
    media_image6.png
    Greyscale

R1 = hydroxy, carboxy, 1-6C linear, branched or cyclic alkyl or alkoxy, 2-6C linear, branched or cyclic acyloxy, fluoro, chloro, bromo, amino, -NR8-C(=O)-R9, or -NR8-C(=O)-O-R9;  R8 = H or 1-6C linear, branched or cyclic alkyl;  R9 = 1-6C linear, branched or cyclic alkyl or 2-8C linear, branched or cyclic alkenyl;  R2 = 2-12C linear, branched or cyclic alkylene in which at least one H is optionally substituted by halo other than fluoro, or 6-10C arylene in which at least one H is optionally substituted by 1-10C linear, branched or cyclic alkyl or alkoxy, halo other than fluoro or hydroxy;   R3-R5 = fluoro, chloro, bromo, iodo, 1-12C linear, branched or cyclic alkyl, 2-12C linear, branched or cyclic alkenyl, 6-20C aryl, or 7-12C aralkyl or aryloxoalkyl, in which at least one H is optionally substituted by hydroxy, carboxy, halo, oxo, cyano, amido, nitro, sultone, sulfonyl or sulfonium salt-containing moiety, or at least one C is optionally substituted by ether, ester, carbonyl, carbonato or sulfonato; or R3+R4 = ring with sulfur;  R6,R7 = trifluoromethyl, 6-10C aryl, 2-6C linear, branched or cyclic alkenyl, or 2-6C linear, branched or cyclic alkynyl, in which at least one H is optionally substituted by halo, trifluoromethyl, 1-10C linear, branched or cyclic alkyl or alkoxy, hydroxy, carboxy, 2-10C linear, branched or cyclic alkoxycarbonyl, nitro or cyano;  X1 = single bond, or (p+1)-valent 1-20C linking group optionally comprising ether, carbonyl, ester, amido, sultone, lactam, carbonato, halo, hydroxy or carboxy;  X2 = ether or -NR10-;  R10 = H or 1-4C linear or branched alkyl;  m = 1-5; n = 0-3;and p = 1-3 [0019,0053-0060].  Example resist 1-9 combined polymer 1, PAG1,  sulfonium salt 5, water repellant polymer 1 and a solvent mixture (see table 1, page 67) 

    PNG
    media_image7.png
    172
    274
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    286
    259
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    134
    276
    media_image9.png
    Greyscale

Other examples use 

    PNG
    media_image10.png
    135
    274
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    145
    194
    media_image11.png
    Greyscale

Example resist 2-12 uses polymer 3, PAG3 and iodonium salt 4. 

    PNG
    media_image12.png
    215
    295
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    500
    276
    media_image13.png
    Greyscale


Examples resist 2-13, uses polymer 3, PAG 4, iodonium salt 4 and solvents. 

    PNG
    media_image14.png
    189
    284
    media_image14.png
    Greyscale

The examples are coated on a silicon substrate, dried by backing at 100 degrees for 60 seconds to form a 80 nm film, exposed using an ArF laser, postbaked and developed in n-butyl acetate or TMAH [0154-0156]. Other examples were exposure using EUV [0157-0160].   Polymer bound PAGs are disclosed with respect to formulae f1-f3 (reproduced below).


    PNG
    media_image15.png
    94
    184
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    121
    200
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    94
    192
    media_image17.png
    Greyscale
[0074-0084].  Useful PAGs include those having the anions of formula 1A and 1-A’, 
    PNG
    media_image18.png
    34
    194
    media_image18.png
    Greyscale
 and  
    PNG
    media_image19.png
    77
    221
    media_image19.png
    Greyscale


where In formula (1A), Rfa is fluorine or a C1-C40 straight, branched or cyclic monovalent hydrocarbon group which may contain a heteroatom.     In formula (1A′), R104 is hydrogen or trifluoromethyl, preferably trifluoromethyl. R105 is a C1-C38 straight, branched or cyclic monovalent hydrocarbon group which may contain a heteroatom. As the heteroatom, oxygen, nitrogen, sulfur and halogen atoms are preferred, with oxygen being most preferred. Of the monovalent hydrocarbon groups represented by R105, those groups of 6 to 30 carbon atoms are preferred from the aspect of achieving a high resolution in forming patterns of fine feature size. Suitable monovalent hydrocarbon groups include, but are not limited to, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, s-butyl, t-butyl, pentyl, neopentyl, cyclopentyl, hexyl, cyclohexyl, 3-cyclohexenyl, heptyl, 2-ethylhexyl, nonyl, undecyl, tridecyl, pentadecyl, heptadecyl, 1-adamantyl, 2-adamantyl, 1-adamantylmethyl, norbornyl, norbornylmethyl, tricyclodecanyl, tetracyclododecanyl, tetracyclododecanylmethyl, dicyclohexylmethyl, eicosanyl, allyl, benzyl, diphenylmethyl, tetrahydrofuryl, methoxymethyl, ethoxymethyl, methylthiomethyl, acetamidomethyl, trifluoroethyl, (2-methoxyethoxy)methyl, acetoxymethyl, 2-carboxy-1-cyclohexyl, 2-oxopropyl, 4-oxo-1-adamantyl, and 3-oxocyclohexyl. In these groups, one or more hydrogen atoms may be substituted by a moiety containing a heteroatom such as oxygen, sulfur, nitrogen or halogen, or one or more carbon atoms may be substituted by a moiety containing a heteroatom such as oxygen, sulfur or nitrogen, so that the group may contain a hydroxyl, cyano, carbonyl, ether, ester, sulfonic acid ester, carbonate, lactone ring, sultone ring, carboxylic anhydride or haloalkyl moiety [0090-0114].
	The use of iodonium salt 1 (which includes a triiodophenyl moiety), rather than comparative iodonium salt 1 ([0152], page 66) evidences improved sensitivity (41 mJ/cm2 vs 48 mJ/cm2) and improved line width reduction (LWRE) (3.2 nm vs 4.8 nm) as evidenced in table 1 (page 67). 
	The use of these in positive or negative resists is disclosed, where negative resists include a crosslinker [0121-0123,0129-0133].  Useful surfactants are disclosed [0126]. The use of various exposure sources  and development with organic solvents or alkali is disclosed [0137-0142].  The base polymer can be free of an alkali labile groups ([0027] and claim 11). Dissolution inhibitors are disclosed   [0127-0128].  
Yamamoto et al. 20120076996 teaches photoresist of example 10 which uses PAG X-10 in combination with a resin, basic compound and surfactant which yields a rectangular pattern and 0 to 1 watermark defects (table 5). Comparative example 6 is similar, but uses PAG Y-3 and has a rounded top resist pattern and has 10 or more watermarks defects. 

    PNG
    media_image20.png
    198
    276
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    165
    289
    media_image21.png
    Greyscale

	It would have been obvious to modify the examples 2-12 or 2-13 of Hatakeyama et al. 20180267402 by replacing PAG 3 or PAG 4 with a similar PAG having an amide linkage, rather than an ester linkage based upon the disclosed equivalence of these linkages in Aqad et al. 20190155152 with a reasonable expectation of gaining improvements in watermark defect reduction and resist pattern cross-section (fewer rounded edges/top) based upon the evidence in Yamamoto et al. 20120076996.   Further, it would have been obvious to add surfactants, dissolution inhibitors and/or crosslinkers to the resist as taught in in the cited portions of Hatakeyama et al. 20180267402. 
Alternatively it would have been obvious to modify the examples 2-12 or 2-13 of Hatakeyama et al. 20180267402 by replacing PAG 3 or PAG 4 with a similar PAG having an amide linkage, rather than an ester linkage based upon the disclosed equivalence of these linkages in Aqad et al. 20190155152 and replacing the polymer with one not having acid labile groups based upon the teachings at [0027] with a reasonable expectation of gaining improvements in watermark defect reduction and resist pattern cross-section (fewer rounded edges/top) based upon the evidence in Yamamoto et al. 20120076996. Further, it would have been obvious to add surfactants, dissolution inhibitors and/or crosslinkers to the resist as taught in in the cited portions of Hatakeyama et al. 20180267402. 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20170369616, in view of Aqad et al. 20190155152 and Yamamoto et al. 20120076996.




Hatakeyama et al. 20170369616 teaches resists including iodonium or sulfonium PAG salts of formulae A-1 and A-2 

    PNG
    media_image22.png
    199
    251
    media_image22.png
    Greyscale
 R1 = optionally branched or cyclic, 1-20C alkyl, 1-20C alkoxy, 2-20C alkoxycarbonyl, 2-20C acyloxy or 1-4C alkylsulfonyloxy (all may contain F, Cl, Br, OH, amino or alkoxy moiety or -NR7-C(=O)-R8 or -NR7-C(=O)-O-R8), H, OH, carboxy, NO2, CN, F, Cl, Br or amino;   R7 = H or optionally branched or cyclic 1-6C alkyl which may contain halo, OH, alkoxy, acyl or acyloxy moiety;  R8 = optionally branched or cyclic 1-16C alkyl, 2-16C alkenyl group or 6-12C aryl which may contain halo, OH, alkoxy, acyl or acyloxy;  X1 = a single bond or a 1-20C divalent linking group (when p is 1) or a 1-20C tri- or tetravalent linking group (when p is 2 or 3), the linking group optionally contains O, S or N; either  R1f-R4f = H, F or CF3, at least one of R1f-R4f is F or CF3; or  R1f+R2f = a carbonyl;  R2-R6 = 1-12C optionally branched or cyclic alkyl, 2-12C optionally branched or cyclic alkenyl (both may contain an oxo moiety), 2-12C optionally branched or cyclic alkynyl, 6-20C aryl, 7-12C aralkyl or 7-12C aryloxyalkyl, in which at least one H may be substituted by OH, carboxy, halo, CN, amide, NO2, sultone, sulfone or sulfonium salt-containing moiety, or in which an ether, ester, carbonyl, carbonate or sulfonic acid ester moiety may intervene between carbon atoms; or  SR2R3 = ring;  m = 1-5;  n = 0-3; and p = 1-3. Example resists using PAGs reproduced below in combination with a based polymer, quencher, water repellant polymer and solvent (table 1)  

    PNG
    media_image23.png
    114
    249
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    94
    244
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    151
    218
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    132
    263
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    203
    255
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    133
    250
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    162
    267
    media_image29.png
    Greyscale


Are evidenced a having improved sensitivity and resolution (line width reduction, LWR) compared to resist using comparative PAGs 

    PNG
    media_image30.png
    181
    251
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    151
    271
    media_image31.png
    Greyscale

When coated, dried, exposed using ArF, post baked and developed in either n-butylacetate or TMAH [0119-0121] or when coated, dried, exposed using EUV, post baked and developed in TMAH [0122-0127]. The use of these in positive or negative resists is disclosed, where negative resists include a crosslinker [0074-0091].  Useful surfactants are disclosed [0086]. The use of various exposure sources  and development with organic solvents or alkali is disclosed [0102].  The base polymer can be free of an alkali labile groups ([0014] and claim 6). Dissolution inhibitors are disclosed [0087-0088]..

	It would have been obvious to modify the cited examples of Hatakeyama et al. 20170369616 by replacing PAGs having ester linkages near the iodophenyl moiety with a similar PAG having an amide linkage adjacent the iodophenyl moiety based upon the disclosed equivalence of these linkages in Aqad et al. 20190155152 with a reasonable expectation of gaining improvements in watermark defect reduction and resist pattern cross-section (fewer rounded edges/top) based upon the evidence in Yamamoto et al. 20120076996.   Further, it would have been obvious to add surfactants, dissolution inhibitors and/or crosslinkers to the resist as taught in in the cited portions of Hatakeyama et al. 20170369616. 
Alternatively it would have been obvious to modify the cited examples of Hatakeyama et al. 20170369616 by replacing PAGs having ester linkages near the iodophenyl moiety with a similar PAG having an amide linkage adjacent the iodophenyl moiety based upon the disclosed equivalence of these linkages in Aqad et al. 20190155152 and replacing the polymer with one not having acid labile groups based upon the teachings at [0027] with a reasonable expectation of gaining improvements in watermark defect reduction and resist pattern cross-section (fewer rounded edges/top) based upon the evidence in Yamamoto et al. 20120076996. Further, it would have been obvious to add surfactants, dissolution inhibitors and/or crosslinkers to the resist as taught in in the cited portions of Hatakeyama et al. 20170369616. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10871711, in view of Aqad et al. 20190155152. 	
The claims of patent 10871711 overlap with the instant claims when L1 is a single bond and R2 is amide linking group (C=O-NR)  taught in Aqad et al. 20190155152 which includes oxygen and nitrogen atoms as recited in the claim. 

    PNG
    media_image32.png
    160
    253
    media_image32.png
    Greyscale

wherein L.sup.1 is a single bond, ether bond, ester bond, or a C.sub.1-C.sub.6 alkylene group which may contain an ether bond or ester bond, R.sup.1 is a hydroxyl, carboxyl, fluorine, chlorine, bromine, or amino group, or a C.sub.1-C.sub.20 alkyl, C.sub.1-C.sub.20 alkoxy, C.sub.2-C.sub.10 alkoxycarbonyl, C.sub.2-C.sub.20 acyloxy or C.sub.1-C.sub.20 alkylsulfonyloxy group, which may contain fluorine, chlorine, bromine, hydroxyl, amino or C.sub.1-C.sub.10 alkoxy moiety, or —NR.sup.8—C(═O)—R.sup.9 or —NR.sup.8—C(═O)—O—R.sup.9, R.sup.8 is hydrogen, or a C.sub.1-C.sub.6 alkyl group which may contain halogen, hydroxyl, C.sub.1-C.sub.6 alkoxy, C.sub.2-C.sub.6 acyl or C.sub.2-C.sub.6 acyloxy moiety, R.sup.9 is a C.sub.1-C.sub.16 alkyl, C.sub.2-C.sub.16 alkenyl, or C.sub.6-C.sub.12 aryl group, which may contain a halogen, hydroxyl, C.sub.1-C.sub.6 alkoxy, C.sub.2-C.sub.6 acyl or C.sub.2-C.sub.6 acyloxy moiety, R.sup.2 is a single bond or C.sub.1-C.sub.20 divalent linking group when p=1, or a C.sub.1-C.sub.20 tri- or tetravalent linking group when p=2 or 3, the linking group optionally containing an oxygen, sulfur or nitrogen atom, Rf.sup.1 to Rf.sup.4 are each independently hydrogen, fluorine or trifluoromethyl, at least one of Rf.sup.1 to Rf.sup.4 being fluorine or trifluoromethyl, Rf.sup.1 and Rf.sup.2 taken together may form a carbonyl group, R.sup.3, R.sup.4, R.sup.5, R.sup.6 and R.sup.7 are each independently a C.sub.1-C.sub.20 monovalent hydrocarbon group which may contain a heteroatom, any two of R.sup.3, R.sup.4, and R.sup.5 may bond together to form a ring with the sulfur atom to which they are attached, p is an integer of 1 to 3, q is an integer of 1 to 5, r is an integer of 0 to 3, and 1≤q+r≤5.
	It would have been obvious to use linkages known to be useful in sulfonic acid anions of sulfonium or iodonium salts, such as the amide linkages of Aqad et al. 20190155152 which includes oxygen and nitrogen atoms recited for R2 in claim 1 of  10871711 and where L1 is a single bond as in claim 1 with a reasonable expectation of forming a useful resist and patterned resist.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatakeyama et al. 20180275512 evidences improvements in sensitivity and LWR in the inventive examples which include iodobenzene containing fluorinated sulfonic acid over similar compositions using PAGs lacking iodobenzene moieties (see table 1).
Hatakeyama et al. 20180039173 teaches resists including iodonium or sulfonium PAG salts of formulae I-1 and I-2 

    PNG
    media_image33.png
    187
    256
    media_image33.png
    Greyscale
, such as 
    PNG
    media_image34.png
    109
    256
    media_image34.png
    Greyscale
 and


    PNG
    media_image35.png
    127
    367
    media_image35.png
    Greyscale
(page 59) which exhibit improved sensitivity and resolution compared to comparative compositions include C-PAG-1 or 2.

    PNG
    media_image36.png
    156
    247
    media_image36.png
    Greyscale
 
    PNG
    media_image37.png
    161
    236
    media_image37.png
    Greyscale

as evidenced in table 1 and 2 (page 66-67). 
Hatakeyama et al. 20170115566 teaches anions bounded by the claims where the counterion is a barium, cesium or cerium cation, and the anion is alkyl, alkenyl, alkynyl or aryl groups which can include halogen, ether, thiol, ester, carbonate, carboxyl, amide, amino, azide, carbamate, nitro, cyano, hydroxyl, sulfo, sulfonic acid, sultone, lactone rings or lactam rings [0045-0051].
Namai et al. WO 2014/034190 (machine translation attached) teaches anions bounded by the claims where the linking group can be -O-, -COO-, -NR-, -CONR-, -S-, or SO2O- [0007-0014,0109-0128]. 
Hatakeyama et al. 20140342288 teaches anions bounded by formula 2  where the linking group can be -O-, -CO-, -COO-, -NR-, -CONH-, -S-, -SO2-, -SO3- and R5 can hydrogen or a monovalent organic groups such as linear, alicyclic or aromatic hydrocarbons which may be substituted and X is sulfonic acid group of formula I-1 or I-2 [0143-0184, particularly 0155-0163].  Notes amide containing PAG 2-11 and ester containing PAGs on page 22. Dissolution inhibitors are disclosed. 
	Tsuchimura et al. 20100248149 teaches PAGs including polyamide backbones.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 1, 2022